Exhibit 31.4 CERTIFICATION I, Robert Y. Newell, certify that; 1.I have reviewed this Form 10-K/A of Cardica, Inc.; and 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Robert Y. Newell Date: October 28, 2014 Robert Y. Newell Vice President, Finance, Chief Financial Officer and Secretary (Principal Financial Officer)
